OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:		
Canceled non-elected Claims 17-20;	-
Authorization for this examiner’s amendment was given in a telephone interview with Johnny Ma on March 29, 2021. 
Allowance Subject Matter
Claims 1-16 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Publication 2002/0328186 to Liu et al, does not anticipate or suggest such limitations as: “a common source structure coupled to and extending from the doped region, and further extending through the plurality of word lines and the plurality of the insulating layers, wherein the doped region is electrically coupled to at least a source terminal of a transistor that is formed in a first side of a second substrate through the common source structure” (as applied to Claim 1); and “forming a common source structure that is coupled to and extends from the doped region, and further extends through the plurality of word lines and the plurality of the insulating layers, wherein the doped region is electrically coupled to at least a source terminal of a transistor that is formed in a first side of a second substrate through the common source structure; and forming a second connection structure over the common source structure, wherein the first connection structure and the second connection structure are coupled to each other through the common source structure” (as applied to Claim 10), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Note:	None of the cited arts in IDS 01/23/20, 04/01/20, 05/11/20, 07/13/20 reads on pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 31, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815